DETAILED ACTION
	In response to the Amendment filed on 5/9/22, claims 1-16 and newly added claim 17 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, line 5, the phrase “in response to the sheet passing” is recited however it is unclear which sheet is being referred to, the preceding sheet or the following sheet? It is the Examiner’s position this refers to the preceding sheet.
Claim 12 is rejected by dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuta et al. (US Patent No. 6,151,478).
	Regarding Claim 1, Katsuta et al. discloses
a roller pair being mutually non-separable (2201a, 2201b, see Fig. 4); 
a roller pair being mutually separable (roller pair of 2105, see Fig. 4); and 
a controller (3000) configured to, temporarily stop a sheet in a registration position of the non-separable roller pair and then resume feeding the sheet (at 2201, lines 20-30 of Column 9), such that a following sheet reaches the registration position from the separable roller pair after completion of ejection of a preceding sheet onto a sheet ejection tray (i.e. a use case scenario exists where two jobs of one sheet each are performed, wherein the sheet of the second job/following sheet reaches the registration position after the first job is completed/preceding sheet is ejected).
Regarding Claim 2, Katsuta et al. discloses
the registration position (at 2201) is set upstream of an image reading position (190) in a sheet feeding direction (from 2102 to 2501, see Fig. 3).
Regarding Claim 3, Katsuta et al. discloses
the sheet feeding device is configured to feed sheets such that the following sheet reaches the registration position from the separable roller pair after completion of ejection of a preceding sheet, when it takes a prescribed length of time or more from completion of image reading of the preceding sheet to start of reading the following sheet (i.e. in the use case scenario, a period of time/prescribed length of time exists between completion of reading of the preceding sheet to start of reading the following sheet).
Regarding Claim 4, Katsuta et al. discloses
the sheet feeding device is configured to feed sheets such that the following sheet reaches the registration position from the separable roller pair after completion of ejection of the preceding sheet, when the sheets to feed have a certain length or more (i.e. a given sheet length accommodated by the device is of a certain length and is used per the use case scenario).
Regarding Claim 5, Katsuta et al. discloses
the sheet feeding device is configured to feed sheets such that the following sheet reaches the registration position from the separable roller pair after completion of ejection of the preceding sheet, when the sheets have a certain thickness or less (i.e. a given sheet thickness accommodated by the device is of a certain thickness and is used per the use case scenario).
Regarding Claim 11, Katsuta et al. discloses
the sheet feeding device is configured to feed sheets such that the following sheet reaches the registration position from the separable roller pair after completion of ejection of the preceding sheet, in response to the sheet passing through an image reading position at a reading and feeding speed of a prescribed value or less (i.e. a preceding sheet has a given reading and feeding speed at the reading position, wherein the second job comes after the first job per the use case scenario).
Regarding Claim 13, Katsuta et al. discloses
the non-separable roller pair 2201 serves as a pre-reading roller pair initially disposed upstream of an image reading position 190 in a sheet feeding direction (from 2102 to 2501, see Fig. 3).
Regarding Claim 15, Katsuta et al. discloses
a document feeder (20) configured to feed a document sheet; and 
an image reader (comprising 11) configured to read an image on the document sheet fed by the document feeder, wherein 
the document feeder includes the sheet feeding device according to claim 1.
Regarding Claim 16, Katsuta et al. discloses
a document feeder (20) configured to feed a document sheet; and 
an image reader (comprising 11) configured to read an image on the document sheet fed by the document feeder, 
wherein the image forming apparatus is configured to form an image in accordance with image information read by the image reader (lines 13-20 of Column 7), and 
wherein the document feeder includes the sheet feeding device according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuta et al. (US Patent No. 6,151,478) in view of Koyama (US Pub No. 2017/0355541 A1).
Regarding Claims 6 and 7, Katsuta et al. does not disclose a projection member.
Koyama discloses a movable projection member (308) located in a center of
width of the sheet ejection tray ([0059]), and projecting from a sheet placement surface
(2a, Fig. 2), for the purpose of detecting sheet presence.
It would have been obvious to one of ordinary skill in the art before the effective
filing date to modify the invention of Katsuta et al. by including the projection member
as disclosed by Koyama, for the purpose of detecting sheet presence.
Regarding Claim 8, Koyama further discloses a detector (221) configured to
detect the projection member being in a given position (i.e. any of those in Fig. 4),
wherein
the sheet feeding device is configured to feed sheets such that the following sheet reaches the registration position from the separable roller pair after completion of ejection of the preceding sheet, in response to detection of the projection member being in the given position (i.e. the second job of the use case scenario comes after the first job, during which the projection member is detected as being in a given position).

Allowable Subject Matter
Claims 9, 10, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject
matter: None of the prior art of record shows a thickness detector and display (Claim
9), a thickness detector and driving source control (Claim 10), the higher feeding speed (Claim 12) or a pre-reading roller pair and ejection roller pair driven by a same driving source (Claim 14) as claimed.

Claim 17 is allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows the roller pairs in combination with the driving source as claimed (Claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        June 8, 2022